       Case 2:20-cr-00202-HB Document 63 Filed 03/31/21 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

_________________________________________
                                          :
        UNITED STATES OF AMERICA          :
                                          :             CRIMINAL ACTION
                    V.                    :
                                          :             No: 2:20-cr-00202-HB-1
          ALEKSANDAR KAVAJA               :
                                          :
                          Defendant       :
                                          :
________________________________________ :


                                            ORDER

        AND NOW, this ____________day of _________________________________, 2021,

upon consideration of the foregoing Petition and upon the Motion for Continuance of Andres Jalon,

Esquire, attorney for the Petitioner, it is hereby ORDERED AND DECREED that the Motion for

Continuance is granted.



                                        BY THE COURT:




                                        ______________________________
                                        J.
      Case 2:20-cr-00202-HB Document 63 Filed 03/31/21 Page 2 of 5



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

_________________________________________
                                          :
      UNITED STATES OF AMERICA            :
                                          :           CRIMINAL ACTION
                    V.                    :
                                          :           NO: 2:20-cr-00202-HB-1
         ALEKSANDAR KAVAJA                :
                                          :
                          Defendant       :
                                          :
________________________________________ :


                    MOTION FOR CONTINUANCE OF SENTENCING

       Defendant, Aleksandar Kavaja, hereby submits this Motion for Continuance of

sentencing and in support thereof avers as follows:

       1.   Mr. Kavaja’s sentencing date is scheduled for April 28, 2021.

       2.   Mr. Kavaja is currently incarcerated at Federal Detention Center (FDC)

            Philadelphia.

       3.   Counsel for Defendant respectfully requests a 60-day continuance for Mr.

            Kavaja’s sentencing hearing.

       4.   United States Attorney, Jerome Maiatico, Esquire does not object to the

            continuance.
      Case 2:20-cr-00202-HB Document 63 Filed 03/31/21 Page 3 of 5




          WHEREFORE, Defendant, Aleksandar Kavaja, requests that this Honorable

      Court grant his Motion for Continuance.

                                          /s/ Andres Jalon, Esquire
                                          Andres Jalon, Esquire
                                          Jalon & Associates
                                          1500 John F. Kennedy Blvd., Ste. 1300
                                          Philadelphia, PA 19102
                                          215-844-8444; Fax: 215-985-3610
                                          ajalon@jalonesq.com
                                          Counsel for Defendant Aleksandar Kavaja

Dated: March 29, 2021
      Case 2:20-cr-00202-HB Document 63 Filed 03/31/21 Page 4 of 5




                            CERTIFICATE OF SERVICE


       I, Andres Jalon, hereby certify that on this 29th day of March 2021, a true and

correct copy of the foregoing Motion to Continue Sentencing was served via Electronic

Filing System on the below listed persons:

                                 Kelly Harrell, Esquire
                               Jerome Maiatico, Esquire
                                Assistant U.S. Attorney
                            United States Attorney’s Office
                            615 Chestnut Street, Suite 1250
                           Philadelphia, Pennsylvania 19106




                                             /s/ Andres Jalon, Esquire
                                             Andres Jalon, Esquire
                                             Jalon & Associates
                                             1500 John F. Kennedy Blvd., Ste. 1300
                                             Philadelphia, PA 19101
                                             215-844-8444; Fax: 215-985-3610
                                             ajalon@jalonesq.com
                                             Counsel for Defendant Aleksandar Kavaja
Dated: March 29, 2021
      Case 2:20-cr-00202-HB Document 63 Filed 03/31/21 Page 5 of 5




                      CERTIFICATION OF CONCURRENCE

       Andres Jalon, Esquire, hereby certifies that Assistant United States Attorney

Jerome Maiatico concurs with Counsel’s request for a continuance.




                                            /s/ Andres Jalon, Esquire


                                            ANDRES JALON, ESQUIRE
                                            JALON & ASSOCIATES
                                            1500 John F. Kennedy Blvd., Ste. 1300
                                            215-844-8444; Fax: 215-985-3610
                                            ajalon@jalonesq.com
                                            For Defendant Aleksandar Kavaja


Dated: March 29, 2021
